DETAILED ACTION

This office action is in response to the amendment filed 3/23/2022. As directed by the amendment, claims 21, 24-26, 28, 31, 34, and 44 have been amended, claims 1-20 have been cancelled, claims 44-48 have been newly added, and claims 24 and 28 have been withdrawn as being directed to a non-elected species.  Thus, claims 21-48 are presently pending in this application, with claims 21-23, 25-27, and 29-48 presented on the merits
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 24 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/17/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21, 23, 25-27, 29-37, and 39-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veliss et al (WO2008/106712A1) in view of Han et al (2008/0295846).
Regarding claim 21, Veliss discloses a patient interface configured to deliver pressurized breathable gas to a patient's airways, the patient interface comprising: a flexible cushion (24) (cushion) arranged to interface with and deliver air to a nose of the patient in use (para [00112])); a frame (14) (frame or support structure) (para [00191]) that is more rigid than the flexible cushion (12) configured to support the flexible cushion (12) (para [0016]); and an inlet opening (88) (hollow cylindrical protrusion) for receiving an elbow (18)) (para [00134]), and in figs 64-68 disclose a removable port (20) (plug) sized for insertion of one of the inner cylinders (96) of inlet opening (88) (para [00163]), wherein the inlet opening (88) is configured to be selectively coupled to either the removable port (20) or an air delivery tube (18) (inlet opening (88) can receive an air delivery tube (18) (elbow) or the removable port (20) (para [00134])), wherein the removable port (20) is configured so that when the removable port (20) is coupled to the inlet opening (88), the inlet opening (88) is prevented from receiving pressurized breathable gas from the air delivery tube (18)) (port (20) is used in the inner cylinder (96) of the inlet opening opposite to that which the elbow (18) is connected to) (para [00164]).
Veliss does not disclose the removable port connectable to a pressure monitor configured to determine the pressure of the breathable gas.
However, Han in fig 3 teaches a patient interface including a cushion (10) (nasal mask) arranged to deliver air to a patient in use (para [0032]) and a rigid universal interface (100) including a pair of inlet openings (122, 128) (pressure port, supply port) (paras [0036], [0064]), and a removable pressure port (140) (pressure fitting) configured to be received by the inlet opening (122), the removable pressure port (140) connectable to a pressure monitor configured to determine the pressure of the breathable gas (pressure port (140) is connectable to pressure tube (142) provided to allow for a means of measuring pressure at the patient during breathing) (paras [0034], [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the removable port of Veliss by providing the removable port with a connection port to allow the removable port to be connectable to a pressure tube connected to a pressure monitor configured to determine the pressure of the breathable gas as taught by Han in order to allow pressure to be monitored at the patient airway (Han, para [0061]).
Regarding claim 23, the modified Veliss’s reference discloses the removable pressure port (140 of Han) is configured to receive a supply of breathable gas from a source outside of the patient interface (as shown in fig 3 of Han, removable pressure port (140 of Han) includes a connection port configured to connect to pressure tubing (142 of Han), and there is capable of connecting to a supply of breathable gas from a source outside of the patient interface, if, for example, the pressure tubing (142 of Han) is connected to an oxygen source).
Regarding claim 25, the modified Veliss’s reference discloses in fig 3 of Han a pressure tube attached to the removable pressure port (140 of Han), the pressure tube being attachable to the pressure monitor (as shown in fig 3 of Han, removable pressure port (140) includes a connection port connectable to pressure tubing (142) to connect to a pressure monitor) (Han, para [0034]).
Regarding claim 26, the modified Veliss’s reference discloses the pressure tube (connection port shown in fig 3 of Han) is permanently attached to the pressure port (140 of Han) (as shown in fig 3 of Han, connection port is shown to be formed with the pressure port (140) as one piece and therefore is considered to permanently attached to the pressure port).
In the alternative, although the modified Veliss’s reference does not explicitly discloser that the pressure tube is permanently attached to the pressure port, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pressure port to be permanently attached to the pressure port, as it appears that making the pressure tube integral to the pressure port would allow the pressure port to perform equally well to connect the pressure port to pressure tubing to allow the pressure port to connect to a pressure monitor.  See MPEP 2144.04(V)(B). 
Regarding claim 27, Veliss discloses headgear (16) attachable to the frame (14) and configured to support the flexible cushion (12) and the frame (14) on the patient's head (para [00103]).
Regarding claim 29, Veliss discloses the headgear (16) comprises a rigidizer (22) (rigid member) (para [00165]).
Regarding claim 30, Veliss discloses the flexible cushion (12) and the frame (14) are separable from each other (rigid cylinders (112) of frame (114) can be flexed outwardly to receive the cylindrical protrusions (88) of cushion (12), and therefore can be flexed outwardly to separate the frame (14) from the cushion (12)) (para [00147]).
Regarding claim 31, Veliss discloses another inlet opening (88) (cushion (12) includes two cylindrical protrusions extending from each of its lateral sides (36)) (para [00134]), wherein both inlet openings (88) comprise a respective sealing valve (flaps) configured to automatically close the respective inlet when the inlet is not connected to the air delivery tube (18) (the flaps are provided at the cylindrical protrusions) (para [00142]).
Regarding claim 32, Veliss discloses the inlet openings (88) are located on opposite lateral sides of the patient interface (extending from each of the lateral sides (36) of the cushion (12)) (para [00134]).
Regarding claim 33, as discussed above, Veliss discloses a patient interface assembly configured to pressurized breathable gas to a patient's airways, the patient interface assembly comprising: the patient interface of claim 21; and further including an air delivery tube (18) (elbow) (para [00142]).
Regarding claim 48, Veliss discloses the air delivery tube (18) and the removable pressure port (20) are configured to be interchangeably coupled to the inlet opening (88) (para [00134]).
Regarding claim 46, Veliss discloses the flexible cushion (24) is configured to be simultaneously coupled to the removable pressure port (20) and the air delivery tube (18) at different locations on the flexible cushion (12) (removable pressure port (20) is used in the inner cylinder (96) of inlet opening (88) opposite that which the elbow (18) is connected (para [00164]).
Regarding claim 47, Veliss discloses the different locations on the flexible cushion are on opposite lateral sides of the flexible cushion (12) (inlet openings (88) extend from each of the lateral sides (36) of the cushion (12)) (para [00134]).
Regarding claim 34, Veliss discloses a patient interface configured to deliver pressurized breathable gas to a patient's airways, the patient interface comprising: a flexible cushion (24) (cushion) arranged to interface with and deliver air to a nose of the patient in use (para [00112])); a frame (14) (frame or support structure) (para [00191]) that is more rigid than the flexible cushion (12) configured to support the flexible cushion (12) (para [0016]); and a self-sealing inlet (88) (hollow cylindrical protrusion, which are provided with two flaps made from resilient material to block fluid communication) (para [00142]), wherein the self-sealing inlet (88) comprises a sealing valve (flaps made from resilient material (e.g. silicone) configured to automatically close the inlet (88) when the inlet (88) is not connected to the air delivery tube (18) (flaps are biased towards a closed position whereat they seal against the cylindrical protrusions (88) to block fluid communication between the air chamber (26) of the cushion (12) and the ambient air) (para [00142]), and in figs 64-68 disclose a removable port (20) (plug) sized for insertion of one of the inner cylinders (96) of inlet opening (88) (para [00163]), wherein the self-sealing inlet (88) is configured to be selectively coupled to an air delivery tube (18) (elbow) or the removable pressure port (20) (para [00134]); wherein when the removable port (20) is configured so that when the removable port (20) is coupled to the self-sealing inlet (88), the self-sealing inlet (88) is prevented from receiving pressurized breathable gas from the air delivery tube (18) (removable port (20) is used in the inner cylinder (96) opposite that which the elbow (18) is connected to and serves the purpose of preventing excessive venting) (para [00164]).
Veliss does not disclose the removable port connectable to a pressure monitor configured to determine the pressure of the breathable gas.
However, Han in fig 3 teaches a patient interface including a cushion (10) (nasal mask) arranged to deliver air to a patient in use (para [0032]) and a rigid universal interface (100) including a pair of inlet openings (122, 128) (pressure port, supply port) (paras [0036], [0064]), and a removable pressure port (140) (pressure fitting) configured to be received by the inlet opening (122), the removable pressure port (140) connectable to a pressure monitor configured to determine the pressure of the breathable gas (pressure port (140) is connectable to pressure tube (142) provided to allow for a means of measuring pressure at the patient during breathing) (paras [0034], [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the removable port of Veliss by providing the removable port with a connection port to allow the removable port to be connectable to a pressure tube connected to a pressure monitor configured to determine the pressure of the breathable gas as taught by Han in order to allow pressure to be monitored at the patient airway (Han, para [0061]).
Regarding claim 35, Veliss discloses the sealing valve (flaps) is configured to be opened by the insertion of the air delivery tube (18) into the inlet (88) (each flap is readily displaced to an open position by insertion of the elbow (18) to allow fluid communication with the air chamber (26) of the cushion (12)) (para [00142]).
Regarding claim 36, Veliss discloses the sealing valve (flaps) is integrally formed with the flexible cushion (12) (flaps are provided at the cylindrical protrusions (88) of the cushion (12), and therefore form an intergral unit with the cushion (12)) (para [00142]).
Regarding claim 37, Veliss discloses the sealing valve comprises a plurality of flaps (two flaps) (para [00142]).
Regarding claim 39, Veliss discloses the sealing valve (flaps) is biased to the closed position (para [00142]).
Regarding claim 40, Veliss discloses the flexible cushion (12) and the frame (14) are separable from each other (rigid cylinders (112) of frame (114) can be flexed outwardly to receive the cylindrical protrusions (88) of cushion (12), and therefore can be flexed outwardly to separate the frame (14) from the cushion (12)) (para [00147]).
Regarding claim 41, Veliss discloses another inlet opening (88) (cushion (12) includes two cylindrical protrusions extending from each of its lateral sides (36)) (para [00134]), wherein both inlet openings (88) comprise a respective sealing valve (flaps) configured to automatically close the respective inlet when the inlet is not connected to the air delivery tube (18) (the flaps are provided at the cylindrical protrusions) (para [00142]).
Regarding claim 42, Veliss discloses the inlet openings (88) are located on opposite lateral sides of the patient interface (extending from each of the lateral sides (36) of the cushion (12)) (para [00134]).
Regarding claim 43, as discussed above, Veliss discloses a patient interface assembly configured to pressurized breathable gas to a patient's airways, the patient interface assembly comprising: the patient interface of claim 34; and further including the air delivery tube (18) (elbow) (para [00142]).
Regarding claim 44, Veliss discloses a patient interface configured to deliver pressurized breathable gas to a patient's airways, the patient interface comprising: a flexible cushion (24) (cushion) arranged to interface with and deliver air to a nose of the patient in use (para [00112])); a frame (14) (frame or support structure) (para [00191]) that is more rigid than the flexible cushion (12) configured to support the flexible cushion (12) (para [0016]); a pair of inlet openings (88) (hollow cylindrical protrusions) located on opposite lateral sides of the patient interface (extending from each of the lateral sides (36) of the cushion (12)) (para [00134]); and in figs 64-68 disclose a removable port (20) (plug) sized for insertion of one of the inner cylinders (96) of inlet opening (88) (para [00163]), wherein each inlet opening (88) is configured to be selectively coupled to either an air delivery tube (18) (elbow) or the removable pressure port (20) (para [00134]) so that one of the inlet openings (88) is coupled to the removable port (20) while the other inlet opening (88) is coupled to the air delivery tube (18) (air delivery tube (18) or removable port (20) can be fitted into either hollow (90) of inlet opening (88) to allow the air delivery tube (18) to connect to the most convenient side of the mask (10)) (para [00134]).
Veliss does not disclose the removable port connectable to a pressure monitor configured to determine the pressure of the breathable gas.
However, Han in fig 3 teaches a patient interface including a cushion (10) (nasal mask) arranged to deliver air to a patient in use (para [0032]) and a rigid universal interface (100) including a pair of inlet openings (122, 128) (pressure port, supply port) (paras [0036], [0064]), and a removable pressure port (140) (pressure fitting) configured to be received by the inlet opening (122), the removable pressure port (140) connectable to a pressure monitor configured to determine the pressure of the breathable gas (pressure port (140) is connectable to pressure tube (142) provided to allow for a means of measuring pressure at the patient during breathing) (paras [0034], [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the removable port of Veliss by providing the removable port with a connection port to allow the removable port to be connectable to a pressure tube connected to a pressure monitor configured to determine the pressure of the breathable gas as taught by Han in order to allow pressure to be monitored at the patient airway (Han, para [0061]).
Regarding claim 45, Veliss discloses a self-sealing inlet (inlet openings (88) are each provided with a self-sealing inlet provided with two flaps made from resilient material to block fluid communication) (para [00142]) configured to removably receive an air delivery tube (18) (inlet of inlet openings (88) can receive an elbow (18)) (para [00134]), the self-sealing inlet comprising a sealing valve (flaps made from resilient material (e.g. silicone) configured to automatically close the inlet when the inlet is not connected to the air delivery tube (18) (flaps are biased towards a closed position whereat they seal against the cylindrical protrusions (88) to block fluid communication between the air chamber (26) of the cushion (12) and the ambient air) (para [00142]).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veliss et al and Han et al as applied to claim 21 above, and further in view of Jones et al (2006/0201514).
Regarding claim 22, modified Veliss discloses a removable pressure port having an connection port (see fig 3 of Han).
Modified Veliss does not disclose the connection port of the removable pressure port is a Luer port.
However, Jones in fig teaches a patient interface assembly including a pressure port (50) (elbow) configured to attach to a patient interface (30) (shell/cushion) at a proximal end (para [0266]) and an air delivery conduit (not shown) at a distal end (para [0265]), and wherein the pressure port (50) includes a port (56) which is a Leur port for attaching to a pressure sensor (para [0274]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connection port of the pressure port to be a Leur port as taught by Jones, as it would be a combination of prior art elements according to known methods in order to provide a suitable connection known in the art for connecting a pressure port to a pressure monitor.  See MPEP 2143(I)(A).
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veliss et al and Han et al as applied to claim 37 above, and further in view of Von Hollen et al (2011/0247616).
Regarding claim 38, modified Veliss discloses a plurality of flaps.
Modified Veliss does not disclose the flaps are hinged.
However, Von Hollen in figs 2-3 teaches a delivery adaptor including an opening (36) (dock opening) including a plurality of flaps (34) configured open to receive a mouthpiece (54) (para [0019]), wherein the flaps (34) are hinged (flaps are configured to flex or pivot by virtue of a hinge) (para [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plurality of flaps of modified Veliss to be hinged as taught by Von Hollen in order to allow the flaps to flex or pivot to sealingly receive the air hose (para [0030]).

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7, first full paragraph-page 9, third full paragraph of applicant’s remarks, that neither Veliss nor Boussignac disclose that when the removable pressure port is coupled to the inlet opening, the removable pressure port is prevented from receiving pressurized breathable gas from the air delivery tube.  However, applicant’s argument is moot in view of the new grounds of rejection in view of Han, which in fig 3 teaches a patient interface including a cushion (10) (nasal mask) arranged to deliver air to a patient in use (para [0032]) and a rigid universal interface (100) including a pair of inlet openings (122, 128) (pressure port, supply port) (paras [0036], [0064]), and a removable pressure port (140) (pressure fitting) configured to be received by the inlet opening (122), the removable pressure port (140) connectable to a pressure monitor configured to determine the pressure of the breathable gas (pressure port (140) is connectable to pressure tube (142) provided to allow for a means of measuring pressure at the patient during breathing) (paras [0034], [0061]).  Therefore, it would have been obvious to the skilled artisan, upon seeing Han’s disclosure, to modify the removable port of Veliss by providing the removable port with a connection port to allow the removable port to be connectable to a pressure tube connected to a pressure monitor configured to determine the pressure of the breathable gas as taught by Han in order to allow pressure to be monitored at the patient airway (Han, para [0061]).  Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Swanson (2009/0173350), Boatner et al (2009/0299158), and Evans (5,474,060) disclose patient interfaces including removable pressure ports.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                
/COLIN W STUART/Primary Examiner, Art Unit 3785